         Case 1:18-cv-00390-EGS Document 13 Filed 12/07/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BENJAMIN WITTES,                          )
                                          )
            Plaintiff,                    )
                                          )
            vs.                           )                 Civil Action No. 18-00390 (EGS)
                                          )
UNITED STATES DEPARTMENT OF STATE, )
                                          )
            Defendant.                    )
_________________________________________ )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through

their undersigned counsel, hereby stipulate to the dismissal of all claims in this case, with

prejudice, each party to bear its own fees and costs.



Dated: December 7, 2018

                                             s/ Robert D. Friedman
                                             Robert D. Friedman, D.C. Bar #1046738
                                             Institute for Constitutional Advocacy and Protection
                                             Georgetown University Law Center
                                             600 New Jersey Ave., NW
                                             Washington, D.C. 20001
                                             (202) 662-9042
                                             rdf34@georgetown.edu

                                             Counsel for Plaintiff

                                             JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                             By: _____/s/______
                                             JASON T. COHEN
Case 1:18-cv-00390-EGS Document 13 Filed 12/07/18 Page 2 of 2



                           ME Bar #004465
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Tel: (202) 252-2523
                           E-mail: Jason.Cohen@usdoj.gov

                           Counsel for Defendant




                              2
